Citation Nr: 0213814	
Decision Date: 10/07/02    Archive Date: 10/10/02

DOCKET NO.  99-20 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim for entitlement to secondary service 
connection for a low back disability.

(The issue of entitlement to an increased evaluation for 
residuals of a fracture to the left proximal tibia will be 
the subject of a later decision).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel



INTRODUCTION

The veteran had active service from November 1971 to August 
1972.

This appeal arises from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
which determined that new and material evidence had not been 
submitted to reopen a claim for entitlement to secondary 
service connection for a low back disability.  The veteran 
appealed this determination.

The Board is undertaking additional development on the matter 
of the veteran's claim of entitlement to an increased 
evaluation for residuals of a fracture to the left proximal 
tibia, pursuant to authority granted by 67 Fed.Reg. 3,009-
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed.Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903).  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing the issue.


FINDINGS OF FACT

1.  By a rating decision dated in October 1991, the RO denied 
entitlement to secondary service connection for a low back 
disability and properly notified the veteran of this 
determination.  He failed to appeal this decision.

2.  The additional evidence added to the record since October 
1991 is cumulative.


CONCLUSION OF LAW

The October 1991 decision that denied entitlement to 
secondary service connection for a low back disability is 
final.  New and material evidence sufficient to reopen the 
claim has not been received.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Initially, the Board is satisfied that all relevant facts 
regarding the issue decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to assist.  See 38 
U.S.C.A. § 5103A, 66 Fed.Reg. 45620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  It is recognized by the 
Board that the provisions of 38 U.S.C.A. § 5103A (duty to 
assist) did not become effective until the fall of 2000.  
These provisions were considered by VA in the supplemental 
statement of the case (SSOC) issued in June 2002.  VA also 
had the opportunity to apply the duty to assist provisions 
found at 38 U.S.C.A. § 5107(b) (West 1991) that existed prior 
to November 2000 as indicated in the statement of the case 
(SOC) issued in August 1999.  Therefore, the development 
conducted by VA in this case fully meets the requirements of 
the old provisions of 38 U.S.C.A. § 5107 and the new 
provisions of 38 U.S.C.A. § 5103A.  

The Board also finds that the recent publication of new 
regulations implementing the Veterans Claims Assistance Act 
of 2000 (VCAA) does not require further development because, 
"the provisions of (the new regulations) merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA."  66 Fed.Reg. 45620, 45629 (Aug. 29, 
2001); see also 38 U.S.C.A. §§ 5103, 5103A.  

VA has also complied with notification requirements of 
38 U.S.C.A. §§ 5103(a) and 5103A(b)(2).  In the SOC of August 
1999, the RO informed the veteran of the actions he must take 
and the type of evidence required in order to establish his 
current claim.  That is, he was informed of his 
responsibility to submit new and material evidence and he was 
informed of what VA considered new and material evidence.  In 
the SOC of August 1999 and the subsequent SSOC's, VA 
specifically notified the veteran of the evidence that it had 
considered.  Thus, the requirements of 38 U.S.C.A. §§ 5103(a) 
and 5103A have been met.  

The Board finds that all records pertinent to the current 
claim in the possession of the Federal government have been 
obtained, to include service medical records and VA treatment 
records.  In any event, as the decision below on the 
submission of new and material evidence is fully favorable to 
the veteran, further development of the medical evidence is 
not warranted in connection with this decision.  The veteran 
was provided with the opportunity to request a hearing before 
VA on the VA Form 9 (Appeal to the Board of Veterans' 
Appeals), but he indicated that he did not wish to have such 
a hearing.

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the veteran's claims.  
38 U.S.C.A. 5103A.  In addition, as the veteran has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

New and Material Evidence

Initially, the Board notes that a new regulatory definition 
of new and material evidence became effective on August 29, 
2001.  See 66 Fed.Reg 45620 (2001).  However, those 
provisions are only applicable to claims filed on or after 
August 29, 2001.  As the veteran's claims of new and material 
evidence substantially predates August 2001, the new 
regulatory criteria are not applicable.

By rating decision of October 1991, VA denied entitlement to 
secondary service connection for a low back disability.  It 
was determined that the most recent evidence submitted by the 
veteran in support of this claim was duplicates of previously 
reviewed material.  The RO noted that the objective evidence 
of record did not show a relationship between the veteran's 
low back disability and his service-connected disabilities.  
He was informed of this decision and his appellate rights at 
his last reported address by letter issued in November 1991.  
The veteran failed to file a timely appeal of this decision.

There is no dispute in this case that the October 1991 rating 
decision became final after the veteran was appropriately 
notified and failed to timely appeal.  Once a denial of a 
claim of service connection has become final, it cannot 
subsequently be reopened unless new and material evidence has 
been presented.  38 U.S.C.A. § 5108.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  

The post-service medical evidence does not report any low 
back abnormality until a VA outpatient record of December 
1981 noted the veteran's complaints of back pain.  In October 
1987, a VA neurological clinic record noted the veteran's 
reported history of repeated falls for the past ten years.  
He claimed it felt like his knees and ankles would give out.  
A neurological clinic record of December 1987 noted an 
assessment of probable mild hereditary neuropathy.

In testimony provided at a hearing in March 1990 and in a 
medical history provided in April 1990, the veteran asserted 
that his service-connected pes cavus had led to him falling 
down on numerous occasions.  He attributed these falls to 
weak feet, but acknowledged that his VA physicians had 
informed him that this feet were not that weak.  The veteran 
testified that a physician had attributed his falling to a 
back disorder, but he claimed that subsequent diagnostic 
testing had ruled out this possibility.  He asserted that he 
had injured his back in two falls, the first in 1982 and the 
second in 1988.  A VA examiner opined in April 1990, based on 
the veteran's medical history and examination, that it was 
difficult to connect his pes cavus with the development of 
his back problems.  

The veteran's private medical records noted back injuries in 
1982 and 1988.  These records noted diagnoses for disc 
disorders in the lumbar spine.  On a physical examination 
report of June 1982, the veteran reported that because of his 
foot deformity he had a history of falling.  It was noted 
that the veteran had fallen at work four weeks before.  On 
the histories reported for the 1988 injury, the veteran 
claimed that he had sustained a twisting injury after lifting 
a guardrail he was working with at his job.  He did not 
attribute this injury to a fall in the contemporaneous 
medical records.  In August 1991, the veteran's last employer 
noted that he had been on leave without pay since June 1988 
and was receiving Workers' Compensation.  It was noted that 
he had filed for a disability retirement.  

Since the October 1991 decision, VA has obtained written 
statements from the veteran that again alleged that his low 
back disability is the result of his falling due to his 
service-connected pes cavus.  This evidence is cumulative of 
his prior assertions.  Private and VA medical records dated 
from December 1987 to April 2001 noted treatment of the 
veteran's feet, knee, and low back problems.  However, the 
evidence that merely reestablishes that he continues to have 
back disability is cumulative.

A letter was prepared by Philip J. Hahn, Jr., D.P.M., in 
April 1994.  Dr. Hahn indicated that due to a cavus foot 
deformity, the veteran placed a great deal of weight on his 
forefoot and had exaggerated reflexes.  It was Dr. Hahn's 
opinion that due to the veteran's feet and ankle problems he 
could no longer hold a position where he must bare weight for 
an extended length of time.  In a letter of January 1998 
prepared by Jeffery T. DeHaan, M.D., it was this physician's 
impression that the veteran had a "significant lower 
extremity difficulty" that had resulted in him falling on 
numerous occasions after his left leg had given-way.  
Finally, a Norris C. Knight, Jr., M.D., noted in an 
outpatient record of April 2001 and in a letter of July 2001 
that the veteran had sustained an injury to his left ankle as 
a result of his pes cavus.

The private medical opinions are not new and material.  
Nothing in the records establish a relationship between the 
veteran's service connected disability and his low back.  In 
essence, the examiners tend to establish that the veteran may 
tend to fall, but there is no competent evidence linking back 
pathology to the veteran's feet.

At the time of the prior denial, there was evidence of a post 
service back disability, but a lack of competent evidence 
linking back pathology to the service-connected disease or 
injury.  Since that determination, there is evidence that he 
continues to have back pathology, but there remains an 
absence of competent evidence supporting his lay assertion.  
Under the circumstances, new and material evidence has not 
been submitted and the claim is not reopened. 


ORDER

The petition to reopen a claim of entitlement to secondary 
service connection for a low back disability is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

